                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

ALFREDO HOLGUIN, State Prisoner,                §
  Petitioner,                                   §
                                                §
V.                                              §                   EP-17-CV-159-KC
                                                §
LORIE DAVIS, Director, Texas                    §
Department of Criminal Justice,                 §
Institutions Division,                          §
   Respondent.                                  §

             ORDER DENYING MOTION FOR RELIEF FROM JUDGMENT

        Alfredo Holguin, state prisoner number 1809852, moves the Court to grant him relief,

under Federal Rule of Civil Procedure Rule 60(b), from a judgment denying his petition for a

writ of habeas corpus under 28 U.S.C. § 2254 (ECF No. 17). For the reasons discussed below,

the Court will deny Holguin’s Rule 60(b) Motion. The Court will additionally deny Holguin a

certificate of appealability.

                       BACKGROUND AND PROCEDURAL HISTORY

        State court records established that on October 6, 2002, Jesus Salcido witnessed two men

force Mark Anthony Cedillo—at gunpoint—into the back seat of a brown sedan displaying

Mexican license plates. See State v. Holguin, Cause No. 20120D01334 (243rd Dist. Ct. El Paso

Cnty., Tex. Aug. 1, 2012); No. 08-12-00253-CR, 2014 WL 4536544, at *1–2 (Tex. App. Sept.

12, 2014, pet. ref’d), cert. denied, 136 S. Ct. 543 (2015); Ex parte Holguin, WR-86,065-1 (Tex.

Crim. App. Apr. 5, 2017). “A few minutes later, witnesses driving in the vicinity saw the sedan

in a nearby parking lot and two Hispanic men, one larger than the other, assault Cedillo, who

crumpled to the ground bleeding.” 2014 WL 4536544, at* 1. Cedillo died at the scene. Id.

After talking to Salcido and the other witnesses, law enforcement officers identified Alfredo

Holguin and his cousin, Benito Holguin, as the suspects in Cedillo’s murder. Id. at * 1 n.1.
       A jury subsequently found Holguin guilty of capital murder. The trial court imposed the

automatic sentence of life imprisonment. Clerk’s R. at 177–78 (J. of Conviction by Jury), ECF

No. 8-7.

       The Eighth Court of Appeals affirmed Holguin’s conviction, and the Court of Criminal

Appeals refused Holguin’s petition for discretionary review. Holguin, 2014 WL 4536544. The

United States Supreme Court denied Holguin’s petition for a writ of certiorari. Holguin v. Texas,

136 S. Ct. 543 (2015).

       Holguin sought a state writ of habeas corpus, arguing a photo line-up was unduly

suggestive, his trial counsel failed to present adequate evidence in support of the motion to

suppress the photo line-up identification, and his trial counsel failed to preserve the issue of the

impermissibly suggestive photo line-up for appeal. Appl. for a Writ of Habeas Corpus under

Code of Criminal Procedure Article 11.07 at 34–101, ECF No. 8-10. The Court of Criminal

Appeals denied the application without written order. Action Taken, Ex parte Holguin, WR-

86,065-1 (Tex. Crim. App. April 5, 2017), ECF No. 8-8.

       In his federal habeas petition, Holguin alleged the State obtained his conviction through

unduly suggestive identification procedures, the State presented insufficient evidence to support

his conviction, an improper jury charge deprived him of due process, and he received ineffective

assistance because his trial counsel failed to call witnesses at the hearing on his motion to

suppress the identification evidence. Holguin v. Davis, No. EP-17-CV-159-KC, 2018 WL

1370946, at *4 (W.D. Tex. Mar. 15, 2018).

       The Court, after reviewing the evidence, concluded Holguin had procedurally defaulted

his claim that the identification evidence introduced at trial was predicated on an impermissibly

identification procedure:

                                                 -2-
       When a pretrial motion to suppress evidence is overruled, the defendant need not
       subsequently object to the admission of the same evidence at trial in order to
       preserve error, but if the defendant affirmatively states that he has “no objection”
       to the evidence, he waives any error in its admission. Holmes v. State, 248
       S.W.3d 194, 200 (Tex. Crim. App. 2008). Here, the State sought the admission of
       the pretrial photo lineups at trial. When the trial court asked if Appellant had any
       objections to their admission, defense counsel responded, “No objection, Your
       Honor.” By affirmatively stating at trial that he had no objections to the
       admission of the evidence in issue, Appellant waived and failed to preserve his
       right to contest the admission of the evidence on appeal on the grounds raised in
       his motion to suppress.

Id. at *6 (quoting Holguin, 2014 WL 4536544, at *3). The Court further concluded Holguin

failed to assert cause for, or prejudice arising from, his procedural default of this claim. Id. at

*13. The Court additionally concluded the state court’s determination that Holguin was not

denied his right to due process—based on insufficiency of the evidence or the jury charge—was

not clearly contrary to or an unreasonable application of federal law. Id. The Court finally

concluded the state court’s denial of Holguin’s ineffective-assistance-of-counsel claim was not

clearly contrary to or an unreasonable application of Strickland v. Washington, 466 U.S. 668

(1984). Id. Consequently, the Court denied Holguin’s petition, and the Fifth Circuit Court of

Appeals denied Holguin a certificate of appealability. Holguin v. Davis, No. 18-50265 (5th Cir.

Feb. 22, 2019), ECF No. 16.

       In his Rule 60(b) Motion, Holguin repackages old and raises new claims:

       The judgment is manifestly unjust because Petitioner should be allowed to
       exhaust his claims of ineffective assistance of counsel from counsel failing to
       object to the admission of photographic lineups that were done after a witness saw
       Petitioner, new evidence of DNA analysis report to shows that Petitioner was not
       associated with this offense, failed to inform the jury that witness saw photograph
       before lineup. Witnesses stated windows were dirty and unable to see inside of
       vehicle. The lineup used to identify Petitioner was suggestive.

Rule 60(b) Motion 2, ECF No. 17. Holguin asks the Court to reopen the case and stay the

proceedings until he can exhaust his claims in the Court of Criminal Appeals. Id.

                                                 -3-
                                      APPLICABLE LAW

       The Rules Governing Section 2254 Proceedings for the United States District Courts

permit the application of Rule 60(b) and the other Federal Rules of Civil Procedure in collateral

proceedings under 28 U.S.C. § 2254—but only “to the extent that they are not inconsistent with

any statutory provisions” or the 2254 Rules. 28 U.S.C. foll. § 2254 R. 12. Consequently, “[i]n

order to prevent conflicts between the strict limitations in [the Antiterrorism and Effective Death

Penalty Act of 1996 (the “AEDPA”) ] on second-or-successive habeas petitions and the more

lenient restrictions in Rule 60(b) on motions for relief from final judgments, federal courts

examine Rule 60(b) motions to determine whether they are, in fact, second-or-successive habeas

petitions in disguise.” In re Jasper, 559 F. App’x 366, 370–71 (5th Cir. 2014).

       Hence, a prisoner may prevail on a Rule 60(b) motion for relief from a judgment denying

a § 2254 motion when he “attacks, not the substance of the court’s resolution of a claim on the

merits, but some defect in the integrity of the federal habeas proceeding.” Gonzalez v. Crosby,

545 U.S. 524, 532 (2005). In other words, a petitioner may succeed on a Rule 60(b) motion

“when he . . . asserts that a previous ruling which precluded a merits determination was in

error—for example, a denial for such reasons as failure to exhaust, procedural default, or statute-

of-limitations bar.” Id. at 532 n.4. But a movant may not prevail on a Rule 60(b) motion which

(1) presents a new habeas claim, (2) attacks the federal court’s previous resolution of a claim on

the merits, or (3) presents new evidence or new law in support of a claim already litigated. Id. at

531–32.

                                           ANALYSIS

       Holguin fails to challenge the Court’s finding that he procedurally defaulted his claim

that the identification evidence introduced at trial was predicated on an impermissibly

                                                -4-
identification procedure. Moreover, Holguin fails to identify any defect in the integrity of his

federal habeas proceeding or show extraordinary circumstances which would justify the Court

granting him relief from the final judgment. Holguin obviously disagrees with the Court’s

conclusions. But he is not entitled to relitigate claims considered and rejected by the Court—or

raise new issues—in a Rule 60(b) motion. Trottie v. Stephens, 581 F. App’x 436, 440 (5th Cir.

2014).

         Consequently, because Holguin’s Rule 60(e) Motion merely attacks the Court’s previous

resolution of his claim and raises new issues, the Court must scrutinize it in the same fashion it

would a second or successive § 2254 petition. See Davis v. Fechtel, 150 F.3d 486, 487 (5th

Cir.1998) (stating that a district court “may liberally construe a pro se petitioner’s pleading and

treat it as a habeas corpus petition, where appropriate”).

         Congress enacted the Antiterrorism and Effective Death Penalty Act (AEDPA), Pub. L.

No. 104-132, 110 Stat. 1214 (April 24, 1996), in part to make it “significantly harder for

prisoners filing second or successive federal habeas applications under 28 U.S.C. § 2254 to

obtain hearings on the merits of their claims.” Graham v. Johnson, 168 F.3d 762, 772 (5th Cir.

1999). It requires dismissal of a second or successive petition filed by a state prisoner unless

“the claim relies on a new rule of constitutional law . . . or . . . the factual predicate . . . could not

have been discovered previously through the exercise of due diligence.” 28 U.S.C. § 2244(b)(2).

More importantly, it bars a district court from considering a second or successive petition unless

the petitioner first moves “in the appropriate court of appeals for an order authorizing the district

court to consider the application.” Id. § 2244(b)(3)(A); see also United States v. Key, 205 F.3d

773, 774 (5th Cir. 2000) (explaining § 2244(b)(3)(A) acts as a jurisdictional bar to a district court




                                                   -5-
asserting jurisdiction over any successive habeas petition until a court of appeals grants the

petitioner permission to file one).

       “Although Congress did not define the phrase ‘second or successive,’ . . . the phrase does

not simply ‘refe[r] to all section 2254 applications filed second or successively in time.’”

Magwood v. Patterson, 561 U.S. 320, 332 (2010). The Supreme Court permits a petitioner to

pursue another petition without prior authorization from a court of appeals in three situations.

First, a petitioner may proceed when he raises a claim which was not ripe at the time of his first

application. See Panetti v. Quarterman, 551 U.S. 930, 947 (2007) (“We are hesitant to construe

a statute, implemented to further the principles of comity, finality, and federalism, in a manner

that would require unripe (and, often, factually unsupported) claims to be raised as a mere

formality, to the benefit of no party.”). Second, a petitioner may proceed when he raises a claim

which was dismissed from his first application as premature, but is now ripe. See Stewart v.

Martinez-Villareal, 523 U.S. 637, 643–44 (1998) (“There was only one application for habeas

relief, and the District Court ruled (or should have ruled) on each claim at the time it became

ripe. Respondent was entitled to an adjudication of all of the claims presented in his earlier,

undoubtedly reviewable, application for federal habeas relief. The Court of Appeals was

therefore correct in holding that respondent was not required to get authorization to file a ‘second

or successive’ application before his . . . claim could be heard.”). Finally, a petitioner may

proceed when he raises a claim which was previously dismissed for lack of exhaustion. See

Slack v. McDaniel, 529 U.S. 473, 478 (2000) (“[A] habeas petition which is filed after an initial

petition was dismissed without adjudication on the merits for failure to exhaust state remedies is

not a ‘second or successive’ petition as that term is understood in the habeas corpus context.”).




                                                -6-
        An application is clearly second or successive, however, when it (1) raises a claim “that

was or could have been raised in an earlier petition,” or (2) “otherwise constitutes an abuse of the

writ.” In re Cain, 137 F.3d 234, 235 (5th Cir. 1998). See also Graham v. Johnson, 168 F.3d

762, 774 n.7 (5th Cir. 1999) (“Under current law, however, it is clear that an application filed

after a previous application was fully adjudicated on the merits is a second or successive

application within the meaning of 28 U.S.C. ' 2244(b), even if it contains claims never before

raised.”).

        The Court did not deny Holguin’s prior petition because his claims were not ripe, his

claims were premature or he failed to exhaust his state remedies. Moreover, the Court finds

Holguin clearly could have raised all his claims in the Rule 60(b) motion in his prior petition.

The Court concludes, therefore, that Holguin’s instant pleading is a successive § 2254

application within the meaning of the AEDPA. And because Holguin has not shown the

requisite authorization from the Fifth Circuit Court of Appeals, the Court also concludes it lacks

jurisdiction to hear his claims. Key, 205 F.3d at 774; Hooker, 187 F.3d at 681–82. Considering

this finding, the Court will dismiss Holguin’s Rule 60(e) Motion. See W.D. Tex. Local Rule

CV-3(b)(6) (“A second or successive petition for habeas corpus relief . . . will be dismissed

without prejudice unless accompanied by a certificate issued by a panel of the Fifth Circuit.”).

This dismissal, however, is without prejudice to Holguin’s right to submit to the Fifth Circuit a

motion for leave to file a second or successive § 2255 motion.

                            CERTIFICATE OF APPEALABILITY

        The AEDPA also requires a certificate of appealability before an appeal may proceed in

this matter. 28 U.S.C. § 2253; see Hallmark v. Johnson, 118 F.3d 1073, 1076 (5th Cir. 1997)

(noting that appeals of causes initiated under either 28 U.S.C. §§ 2254 or 2255 require a

                                                -7-
certificate of appealability). “This is a jurisdictional prerequisite because the statute mandates

that ‘[u]nless a circuit justice or judge issues a certificate of appealability, an appeal may not be

taken to the court of appeals.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citing 28 U.S.C.

§ 2253(c)(1)). A circuit justice or judge will not issue a certificate of appealability unless the

petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). This standard “includes showing that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack, 529 U.S. at

483–84 (internal quotations and citations omitted).

       In this case, reasonable jurists could neither debate the dismissal of Holguin’s Rule 60(b)

Motion on procedural grounds. Miller–El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack,

529 U.S. at 484). Accordingly, the Court will not issue a certificate of appealability. See 28

U.S.C. foll. § 2254 R. 11(a) (“The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.”).

                                CONCLUSIONS AND ORDERS

       For these reasons, the Court concludes that Holguin is not entitled to relief under Rule

60(e) from the Final Judgment denying his petition for a writ of habeas corpus under 28 U.S.C. §

2254. The Court further concludes that Holguin is not entitled to a certificate of appealability.

The Court, therefore, enters the following orders:

       IT IS ORDERED that Movant Alfredo Holguin’s “Motion for Relief from Judgment”

(ECF No. 17) is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

       IT IS FURTHER ORDERED that Movant Alfredo Holguin is DENIED a certificate of

appealability.

                                                 -8-
IT IS FINALLY ORDERED that all pending motions, if any, are DENIED.

SIGNED this 21st day of May, 2019.




                                     KATHLEEN CARDONE
                                     UNITED STATES DISTRICT JUDGE




                                      -9-
